104 F.3d 360
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES OF AMERICA, Plaintiff--Appellee,v.William Don RODGERS, Claimant--Appellant, A andONE 1985 CHEVROLET CORVETTE, Vin 1G1YY0780F5125589, Defendant.

No. 95-3187.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 3, 1996Decided:  December 20, 1996
Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  James A. Beaty, Jr., District Judge.  (CA-94-243-CV-6)
William Don Rodgers, Appellant Pro Se.  Gill Paul Beck, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.
M.D.N.C.
DISMISSED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
William Don Rodgers appeals from the district court's decision ordering the civil forfeiture of a 1985 Chevrolet Corvette under 21 U.S.C. § 881(a) (1994).  The Government claims the appeal is moot because it has agreed to dismiss the forfeiture action and release the property to an innocent lien holder.  Rodgers did not respond to the Government's claim, but conceded the lien holder's right to the vehicle.  Accordingly, while we grant Rodgers leave to proceed in forma pauperis on appeal, we dismiss this appeal as moot.  See Nakell v. Attorney Gen. of North Carolina, 15 F.3d 319, 322 (4th Cir.1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.

DISMISSED